DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. Claims 16-17 have been added. Claims 2-5 and 8 have been added as new.
Claim Objections
Claims 1-3, 11, 12 and 16-17 are objected to because of the following informalities:   Claim 1 should recite “A LC medium”.
 In claims 16 and 17 either remove “An: to avoid an 112,2nd antecedent issues or change “An” to recite “The”.  
Claims 2-3, 11 and 12 recite the term “it” which is not clear. The term appears to represent numerous components in the present claimed invention. Applicants should clearly define the term “it”.  
Claim 16 recites the term “demotes”; it should recite the term “denotes”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “branched alkyl having 1 to 12 C atoms”; however, there cannot be a branched alkyl with 1 C atom. Therefore, the claims as written is indefinite and unclear. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
5	Claims 1, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes AMERICAN INSTITUTE OF PHYSICS, ,vol. 5, no. 4, 28 April 2015)  in view of  Murai et al. (EP 1780209 A1).
	Regarding claims 1 and 5, Heo et al. teach an LC medium comprising (see Section III -cell fabrication): positive nematic LCs (E7, An:0.223, As: 13.5, Merck), i.e. one or more non-polymerisable LC compounds; UV curable monomers (Bisphenol A dimethacrylate, Sigma-Aldrich), i.e. one or more polymerisable LC compounds; and black dichroic dyes (S-428, Mitsui), i.e. one or more dichroic dyes.
	Further regards to claims 1 and 5, Heo et al. do not explicitly teach LC medium comprises one or more carbazole oxime ester photoinitiators as instantly claimed.
A technical effect that results from this difference is that "gentler" curing conditions (e.g. in terms of time and energy) may be used. The problem to be solved is therefore regarded to be to provide an improved LC medium that can be cured under "gentler" conditions. Nonetheless, the examiner has added Murai et al. relates photopolymerization initiators for use in curing photosensitive compositions (see [0001]).Paragraph  [0006] of Murai et al. teaches that 
	Regarding claim 7, Heo et al. teach LC medium comprising more than 5% and not more 30% of the polymerisable LC compounds (Section III-cell fabrication and Experiments). 
	Regarding claims 8, Heo et al. teach a process for the preparation of an LC medium comprising a step of mixing (section I. Introduction & Section II – cell fabrication).
	Regarding claim 9, Heo et al. teach a method which comprises including a LC medium in a light modulation element (section I. Introduction & Section II – cell fabrication).
	Regarding claim 10, Heo et al teach a light modulation element comprising LC cell comprising two substrate and an electrode arrangement and a layer of LC medium located between the substrates (Section I. Introduction, Section II & Section III– cell fabrication).
	Regarding claim 11, Heo et al. teach a polymer network liquid crystalline (PNLC) light modulation element operated in the normally transparent mode (section I. Introduction).
	Regarding claim 12, Heo et al. teach is a light shutter for transparent OLED displays or a window element (section I. Introduction) 
	Regarding claim 13, Heo et al. teach a process for the production of a light modulation element comprising at least the steps of – cutting and cleaning of the substrate, - providing electrode structures on each of the substrates, -assembling the cell using an adhesive (UV or heat curable) with spacer, filing the cell with the LC medium, and exposing the LC medium to actinic 
	Regarding claim 14, Heo et al. teach a method which comprises including a light modulation element in an electro optical device (Section I. Introduction, Section II & Section III– cell fabrication).
	Regarding claim 15, Heo et al. teach an electro optical device which comprises a light modulation element (Section I). 
6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes (2015)  in view of  Murai et al. (EP 1780209 A1) as applied to claims 1, 5 and 7-17 above, and further in view of Nakajima et al. (WO 2010/012363 A1).
	Regarding claims 2-4, Heo et al. do not explicitly teach one or more non-polymerisable LC compounds selected from the groups of compounds of formulae I-1 to I-4 as recited by instant claim 2, one or more non-polymerisable LC compounds selected from the groups of compounds of formula N as recited by instant claim 3, and/or one or more polymerisable LC compounds selected from the groups of compounds of formula M as recited by instant claim 4.
However, Nakajima et al. teach a liquid crystalline medium (LC) for use in LC displays ( abstract, claims and examples) comprising a polymerisable component comprising one or more polymerisable compounds selected from formula I ( page 47, lines 1-35):
    PNG
    media_image1.png
    49
    382
    media_image1.png
    Greyscale
 meeting the limitation of formula  M as instantly claimed and a nematic component ( page 5, lines 23-36 and page 6, 1-30) selected from the groups of compounds  represented by formulae CY, PY and TY meeting the limitation of formulae I-1 to I-4 and/or formula N as instantly claimed. Nakajima et al. and Heo et al. are . 
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes (2015)  in view of  Murai et al. (EP 1780209 A1) as applied to claims 1, 5 and 7-17 above, and further in view of WU et al. (WO 2014/183825 A1).
	Regarding claim 6, Heo et al. do not explicitly teach one or more polymerisable LC compounds selected from the groups of compounds of formula D as recited by instant claim 6.
However, Wu et al. teach a liquid crystalline medium comprising one or liquid crystal compounds having both non-polymerizable LC compounds and polymerizable LC compounds and one or more dichroic dyes represented by formula I : 
    PNG
    media_image2.png
    65
    495
    media_image2.png
    Greyscale
( see page 25, line 27- page 28, line 35,  abstract, claims and examples) in view of improving complementary absorption spectra. Wu et al. and Heo et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to one of ordinary skilled in the art to include a dichroic dye as taught by Wu et al. to the LC medium as taught by Heo et al. in view of improving  complementary absorption spectra.
Response to Arguments
8.	Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  Applicant’s principal arguments are the following:
	Applicants argue that the primary reference Heo et al. does not teach LC media comprising one or more carbazole oxime ester photoinitiator as required of the mixtures claimed therein. In fact, Heo et al. do not disclose or suggest the use of any photoinitiators. The incorporation of one or more carbazole oxime ester photoinitiator in an LC mixtures is a feature which patentably distinguish the claimed invention from the prior art.
	Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The LC medium of the polymer-network LC (PNLC) cell Heo et al. is exposed or patterned with UV curing conditions (see Introduction and Experimental results under Fig. 4). It is well-known to one of ordinary skilled in the art that a photoinitiator is included in LC medium. Nonetheless, examiner has added Murai et al. to teach it is well-known to include a carbazole oxime ester photoinitiator to a LC medium (see citations above). 
	Applicants argue a lack of motivation. There was no motivation to add a photoinitiator to the LC mixtures of Heo et al.  There is no evidence the LC mixtures of Heo et al. suffer from the curing conditions or that the “problem to be solved” was known in the art.  Murai et al. discloses oxime ester compounds of formula I therein useful as a photopolymerization initiator for polymerizable compounds having an ethylenic unsaturated bond. Murai et al. discloses these polymerizable compounds (monomers) are used for photocurable inks, photosensitive 
	Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Heo et al. and Murai et al. are directed to composition used in liquid crystal displays (cells). See entire article of Heo et al. In Murai et al. paragraph [0069] specifically states the photosensitive composition is used for liquid crystal displays (cells). Therefore, it would be motivation to combine the references because the prior arts are analogous. 

The skilled person, starting from the LC medium of Heo et al. and faced with the problem to be solved would arrive at document Murai et al. In applying the teaching thereof, the person of ordinary skilled in the art would arrive at an LC medium falling within the scope of present claims 1 and 5.
In response to applicant's argument that there is no need for the heat resistant oxime ester compounds of Murai et al. Murai et al. shows the oxime ester compounds only have advantages . the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, the rejection is maintained. 
Applicants argue no expectation of success. In that both references do not show the use of photoinitiators in LC mixtures, one skilled in the art would not know how a carbazole oxime ester photoinitiator would affect the liquid crystal properties of the mixture. One skilled in the art would not have a reasonable expectation a photoinitiator could be added to the LC mixtures of Heo et al. without deleteriously affecting the function of the LC mixtures.
Examiner respectfully disagrees that there is no expectation of success. Heo et al. and Murai et al. are directed to composition used in liquid crystal displays (cells). See entire article of Heo et al. In Murai et al. paragraph [0069] specifically states the photosensitive composition is used for liquid crystal displays (cells). Heo et al. explicitly teach that journal focus on the transparent light shutter using LC composition operating characteristics such as UV curing conditions (see Introduction). Murai et al. teach the composition comprising oxime ester compound is cured using a light source mitting light in the wavelength of 300 to 450 nm (UV wavelength). The photoinitiator of Murai et al. and the presently claimed invention are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].

Applicants argue unexpected results. In the absence of any guidance in the use of carbazole oxime ester photoinitiators in LC mixtures with polymerizable and non-polymerizable LC compounds, it has surprisingly been found that polymer network liquid crystalline (PNLC) light modulation elements utilizing LC media of the present invention exhibit at the same time:
-    Favorable fast response times, -    favorable low voltages required for addressing, -    favorable transparent and preferably uncolored “off states”, and -    favorable really dark or hazy “on states”. The combined teachings of Heo et al. and Murai et al. provide no hint such results could be achieved.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polymer network liquid crystalline (PNLC) light modulation elements utilizing LC media of the present invention -    favorable fast response times,-    favorable low voltages required for addressing, -    favorable transparent and preferably uncolored “off states”, and -    favorable really dark or hazy “on states”.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Independent claim 1 broadly recites LC medium comprising a generic polymerizable LC compound, a generic non-polymerisable LC compound, a generic carbazole oxime ester photoinitiator and a generic dichroic dye, which is suggested by Heo et al. in view Murai et al. Therefore, the rejection is maintained for these arguments as well as those provided above. 

Examiner has only added Nakajima to teach it is well-known to one of ordinary skilled in the art to add a non-polymerisable LC compounds as recited by claims 2-4 and not to teach the composition recited by claim 1 as argued by application. Therefore, the rejection is maintained.
Applicants argue Nakajima et al. is relied on for providing broad disclosures that encompass the non-polymerizable compounds of formulae 1-1,1-2,1-3 and 1-4 defined in claim 2 and the non-polymerizable compounds of formula N defined in claim 3. However, none of the cited references, including Nakajima et al., provide any direction to select the non-polymerizable LC compounds of formulae I-1,1-2,1-3 and 1-4 or the non-polymerizable LC compounds of formula N for use with a photoinitiator within an LC medium. The non-polymerizable LC compounds described on page 5, lines 23-36 and page 6, 1-30 of Nakajima et al. are broadly defined as a nematic component. Compounds of formulae CY, PY and TY on page 6 of Nakajima et al. are said to be preferred. There is no direction to select the alkoxy terminated non-polymerizable LC compounds of claim 2 from the broad disclosures of Nakajima et al. The preferred compounds of formulae CY, PY and TY can have numerous terminal groups, including alkoxy groups. However, these preferred compounds provide no direction to select compounds with alkoxy terminal groups for use with a photoinitiator, as required in the mixtures of claim 2. There is also no direction to select the non-polymerizable LC compounds of formula N defined in claim 3. The compounds of formula N have cyclic groups that are either unsubstituted or are monosubstituted by fluorine. The preferred compounds of 
Examiner has only added Nakajima to teach it is well-known to one of ordinary skilled in the art to add a non-polymerisable LC compounds as recited by claims 2-4 and not to teach the composition recited by claim 1 as argued by application. , Nakajima et al. teach a liquid crystalline medium (LC) for use in LC displays ( abstract, claims and examples) comprising a polymerisable component comprising one or more polymerisable compounds selected from formula I ( page 47, lines 1-35):
    PNG
    media_image1.png
    49
    382
    media_image1.png
    Greyscale
 meeting the limitation of formula  M as instantly claimed and a nematic component ( page 5, lines 23-36 and page 6, 1-30) selected from the groups of compounds  represented by formulae CY, PY and TY meeting the limitation of formulae I-1 to I-4 and/or formula N as instantly claimed. The compounds are preferred compounds of Nakajima et al., which would guide someone of ordinary skilled in the art to choose the desired compound (see page 34, lines 25-30).  The compound B1 explicitly reads on formula N, when n is 0, Zn1and Zn2 s a single bond, and 
    PNG
    media_image3.png
    76
    517
    media_image3.png
    Greyscale
Nakajima et al. and Heo et al. are analogous art in the liquid crystal field.  Therefore ,one of ordinary skilled in the art would include the LC compounds  taught by Nakajima et al. to the LC medium as taught by Heo et al. in view of improving polymerization and significantly lower threshold voltage.
Therefore, the rejection is maintained.
Applicants argue Wu et al. adds nothing to the teachings of Heo et al. and Murai et al. to motivate one skilled in the art to include a carbazole oxime ester photoinitiator in a LC medium with polymerizable and non-polymerizable LC compounds. Therefore, claim 6 is novel and unobvious for the reasons indicated above for claims 1, 5 and 7-15.
Examiner has only added Wu to teach it is well-known to one of ordinary skilled in the art to add a compound represented by formula D  as recited by claim 6 and not to teach the composition recited by claim 1 as argued by application. Therefore, the rejection is maintained.
Examiner Suggestion
9. 	Examiner suggest applicants considering claim 1 due to the broadness of the claimed composition in order to move the case in prosecution. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ootsuki (US 2017/0174992 A1) which teach each and every element of claim 1 of present invention (i.e. non-polymerizable LC compound [0206], carbazole oxime ester compound [0212], dichroic dye [0257], and polymerizable compound (abstract, claims and examples). 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722